Citation Nr: 0907711	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation of degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  January 2006 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied the benefit 
sought on appeal.


FINDING OF FACT

On March 3, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
that a withdrawal of this appeal for entitlement to an 
increased evaluation of degenerative joint disease of the 
left knee, currently evaluated as 10 percent disabling, is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2008).

In this case, in a March 3, 2008 written statement, the 
veteran indicated he wanted to withdraw his appeal of 
entitlement to an increased evaluation of degenerative joint 
disease of the left knee currently evaluated as 10 percent 
disabling.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of 
entitlement to an increased evaluation of degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


